Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Broome County) to review a determination of the Board of Education, Union Endicott Central School District, which permanently dismissed petitioner pursuant to the provisions of section 3020-a of the Education Law. While it appears that all members of the hearing board were sympathetic to the petitioner and found that "He is a basically kind man, liked by his students. He has qualities that would be an asset if he could be supported actively and continuously by other colleagues”. Nevertheless, the board found him "incompetent” because of his lack of classroom management, control and discipline. The board of education thereafter determined that all of the charges were properly made and were "properly proved”; that the defenses to the charges were not "proved or sustained” and thereafter, the petitioner was permanently discharged. We have reviewed the extensive record and conclude that while there may be a residue of doubt as to the severity of the penalty imposed, discipline in schools, particularly as of now, is a matter of public concern and that the board of education should be given latitude in determining the penalty to be imposed (see Matter of Ahsaf v Nyquist, 37 NY2d 182; Matter of Pell v Board of Educ. 34 NY2d 222; 223; Matter of Bott v Board of Educ., 51 AD2d 81, mod 41 NY2d 265; Matter of Clayton v Board of Educ., 49 AD2d 343, mod 41 NY2d 966). Determination confirmed, and petition dismissed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.